                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                                1:19 CV 279

DORIS SHETLEY and DENNIS SHETLEY,       )
                                        )
            Plaintiffs,                 )
                                        )                 PROTECTIVE ORDER
                                        )
v.                                      )
                                        )
ETHICON, INC. and JOHNSON & JOHNSON )
                                        )
            Defendants.                 )
_______________________________________ )


I.    Scope of Order

      Disclosure and discovery in this proceeding may involve production of confidential,

      proprietary, and private information for which special protection from public disclosure

      and from any purpose other than prosecuting this litigation would be warranted.

      Accordingly, the parties hereby stipulate to and petition the court to enter their Stipulated

      Protective Order (“Protective Order”) in this matter.

II.   The Order

      A.     By stipulating to this Protective Order (the “Order”), the parties have agreed to be

             bound by its terms and to request its entry by the presiding judge. It is hereby

             ORDERED as follows:

      B.     DISCOVERY PHASE

             1.      For purposes of this Order, the following definitions shall apply: (a) the term

                     “document” shall have the full meaning ascribed to it by the Federal Rules

                     of Civil Procedure (“Fed. R. Civ. P”); and (b) the term “producing party”
     shall be defined as any party or non-party who is required to produce or

     provide materials or testimony containing confidential information.

2.   A producing party may designate as “CONFIDENTIAL” any material the

     producing party believes in good faith constitutes or discloses information

     that qualifies for protection pursuant to Fed. R. Civ. P. 26(c), specifically

     information that is trade secret or other confidential research, development,

     or commercial information, and materials that are deemed confidential

     under Federal Drug Administration (“FDA”) regulations and Health

     Insurance Portability and Accountability Act (“HIPAA”) statutes and/or

     regulations.

3.   Confidential information may be further designated as “HIGHLY

     CONFIDENTIAL-P” if a Defendant produces materials that it believes in

     good faith would, if disclosed, cause substantial economic harm to the

     competitive position of the entity from which the information was obtained

     because it is HIGHLY CONFIDENTIAL research and development

     material on a new product that has not been approved or cleared by the FDA

     or a similar regulatory body or reflects a party’s price competitiveness in

     the market or marketing business strategies of a party concerning a current

     or new product. The plaintiff(s) will inform the producing party of its intent

     to disclose such information to any individual who is currently, or who at

     any time during the pendency of this litigation becomes, a consultant to a

     competitor of the producing party in the pelvic organ mesh business, or is a

     consultant to an entity actively investigating entering such business, and
     plaintiff(s) will follow the procedures for disclosure of such materials to

     such individual as provided in Paragraph II.B.8. of this Protective Order.

4.   Challenges to Designations or Redacted Information: Any party may at any

     time challenge the redaction or the designation of information as

     CONFIDENTIAL or HIGHLY CONFIDENTIAL-P by providing

     written notice of its objection to the designating party, or, in the case of a

     deposition, either on the record at a deposition or in writing later. If, after a

     meet-and-confer process, the parties cannot reach agreement, either the

     designating party or challenging party may, on reasonable notice, apply for

     an appropriate ruling from the Court. The disputed material shall continue

     to be treated as designated, or redacted, until the Court orders otherwise. In

     any such application concerning a ruling on confidentiality or redacted

     information, the party claiming the designation of confidentiality or

     redaction has the burden of establishing that such confidential designation

     or redaction is proper.

5.   No person or party subject to this Order shall distribute, transmit, or

     otherwise divulge any material marked CONFIDENTIAL or HIGHLY

     CONFIDENTIAL-P, except in accordance with this Order. The parties

     recognize that material previously produced in another litigation may be

     produced in this litigation. Any material previously produced and marked

     CONFIDENTIAL, OR HIGHLY CONFIDENTIAL-P will be treated in

     accordance with the same terms as used in this Order, including the

     requirements of good faith contained in paragraphs B(2) and B(3) above.
     Any        previously        produced   materials     marked        “HIGHLY

     CONFIDENTIAL” shall be treated as CONFIDENTIAL materials under

     the terms of this Order.

6.   Use of Confidential Material Limited to this Action: Any document or other

     material     which      is    marked    CONFIDENTIAL           or   HIGHLY

     CONFIDENTIAL-P, or the contents thereof, may be used by a party, or a

     party’s attorney, expert witness, consultant, or other person to whom

     disclosure is made, only for the purpose of this action. Nothing contained

     in this Order shall prevent the use of any document or the contents thereof,

     at any deposition taken in this action. If a party intends to use material that

     has been marked as HIGHLY CONFIDENTIAL-P at the deposition of an

     employee or former employee of a non-producing party in this litigation,

     then the party shall notify the producing party ten (10) days in advance of

     the deposition that it intends to use that category of material. If the parties

     cannot agree on parameters for usage of the material at the deposition, then

     the parties will seek the direction of the Court as to the utilization of that

     category of material in the deposition.

7.   Access to Confidential Material: If a party or attorney wishes to disclose

     any document or other material which is marked CONFIDENTIAL or

     HIGHLY CONFIDENTIAL-P, or the contents thereof, to any person

     actively, or retained to, work on this action (e.g., expert witness, paralegal,

     associate, consultant), the person making the disclosure shall do the

     following:
     (a)    Provide a copy of this Order to the person to whom disclosure is

            made;

     (b)    Inform the person to whom disclosure is made that s/he is bound by

            this Order;

     (c)    Require the person to whom disclosure is made to sign an

            acknowledgment and receipt of this Order;

     (d)    Instruct the person to whom disclosure is made to return or, in the

            alternative and with permission of the producing party, at the

            conclusion of the case to destroy any document or other material

            which     is    marked     CONFIDENTIAL            or     HIGHLY

            CONFIDENTIAL-P, including notes or memoranda made from

            CONFIDENTIAL or HIGHLY CONFIDENTIAL-P material;

     (e)    Maintain a list of persons to whom disclosure was made and the

            CONFIDENTIAL or HIGHLY CONFIDENTIAL-P materials

            which were disclosed to that person;

     (f)    At the conclusion of this action, gather the CONFIDENTIAL or

            HIGHLY CONFIDENTIAL-P materials, copies thereof, and

            related notes and memoranda, and return them to the party or

            attorney who originally disclosed them, or destroy them, providing

            a certificate of compliance with the terms of this Protective Order;

            and

8.   Disclosure Requirements for HIGHLY CONFIDENTIAL-P information

     to Competitor Related Consultants: Prior to disclosure, plaintiff(s) will
inform the producing party of its intent to disclose HIGHLY

CONFIDENTIAL-P material to anyone who is currently, or who at any

time during the pendency of this litigation becomes, a consultant to a

competitor (as such individuals are defined in Paragraph II.B.3 above) in

the manner set forth below:

(a)    Give at least ten (10) days notice in writing to counsel for the party

       who designated such information as HIGHLY CONFIDENTIAL-

       P of the intent to so disclose that information, although the

       disclosing party is not required to identify the intended recipient of

       such materials.

(b)    Within ten (10) days thereafter, counsel for the parties shall attempt

       to resolve any disputes between them regarding the production of

       the HIGHLY CONFIDENTIAL-P material to the intended

       individuals.

(c)    If the parties are unable to resolve any dispute regarding such

       production, within an additional seven (7) days, the party who

       designated     the     information   in   question    as   HIGHLY

       CONFIDENTIAL-P shall file a motion objecting to the proposed

       disclosure. In making such motion, it shall be the producing party’s

       burden to demonstrate good cause for preventing the disclosure.

(d)    If the Court permits disclosure of the material designated as

       HIGHLY CONFIDENTIAL-P at issue, the information remains

       designated as HIGHLY CONFIDENTIAL-P and the individual
             receiving such information shall be bound by the requirements of

             Paragraph II.B.7.

9.    Redaction of Confidential Material: The parties recognize that certain FDA,

      other governmental agencies, and certain federal statutes require redaction

      of certain information prior to production of certain information by

      Defendants and that Defendants will comply with those requirements and

      redact such information as directed. Any party challenging information that

      has been redacted may do so in accordance with Paragraph II.B.4 of this

      Protective Order, or otherwise in accordance with the Federal Rules of Civil

      Procedure.

10.   Use of Confidential Material at Depositions: All transcripts and exhibits

      shall be treated as if designated CONFIDENTIAL for a period of thirty

      (30) days after the transcript is available from the court reporter. Counsel

      for any party may designate during the deposition or during the thirty day

      period after the transcript is available from the court reporter any portion of

      the transcript as CONFIDENTIAL or HIGHLY CONFIDENTIAL-P by

      denominating by page and line, and by designating any exhibits, that are to

      be considered CONFIDENTIAL or HIGHLY CONFIDENTIAL-P

      pursuant to the criteria set forth in this Order. Such designation shall be

      communicated to all parties. Transcript portions and exhibits designated in

      accordance with this paragraph shall be disclosed only in accordance with

      this Order. A party may challenge the CONFIDENTIAL or HIGHLY
      CONFIDENTIAL-P designation or portions thereof in accordance with

      the provisions of Paragraph II.B.4 above.

11.   Inadvertent Failure to Properly Designate Confidential Material:

      Inadvertent production of any document or information without a

      designation of CONFIDENTIAL or HIGHLY CONFIDENTIAL-P will

      not be deemed to waive a party’s claim to its confidential nature or estop

      said party from designating said document or information as

      CONFIDENTIAL or HIGHLY CONFIDENTIAL-P at a later date.

      Disclosure of said document or information by another party prior to such

      later designation shall not be deemed a violation of the provisions of this

      Order.

12.   Inadvertent Disclosure of Privileged Documents. “Clawback” Procedure:

      Inadvertent production of documents or electronically stored information

      (“ESI”) (collectively “Inadvertently Produced Documents”) subject to

      work-product or attorney-client privilege, or other legal privilege protecting

      information from discovery, shall not constitute a waiver of the privilege,

      provided that the producing party shall notify the receiving party in writing

      as set forth herein. In the event that a party inadvertently produces

      documents or ESI subject to a claim of privilege, the producing party shall,

      within ten (10) days of the discovery of the inadvertent disclosure, notify

      the other party in writing of the inadvertent disclosure. The producing party

      may, in the notice, request a “clawback” of the inadvertently disclosed

      material. The party receiving such clawback notice shall immediately and
diligently act to retrieve the Inadvertently Produced Documents, and all

copies, including any loaded to databases, and return them to the producing

party or destroy them as agreed between the parties. All notes or other work

product of the receiving party reflecting the contents of such materials shall

be destroyed and not used.

       If the receiving party elects to file a motion as set forth below, the

receiving party, subject to the requirements below, may retain possession of

the Inadvertently Produced Documents as well as any notes or other work

product of the receiving party reflecting the contents of such materials

pending the resolution by the Court of the motion below, but shall segregate

and not use them pending resolution of the motion. If the receiving party’s

motion is denied, the receiving party shall promptly comply with the

immediately preceding provisions of this paragraph. No use shall be made

of such Inadvertently Produced Documents during depositions or at trial,

nor shall they be disclosed to anyone who was not given access to them

prior to the request to return or destroy them unless otherwise ordered by

the Court.

       The party receiving such Inadvertently Produced Documents may,

after receipt of the producing party’s notice of inadvertent production, move

the Court to dispute the claim of privilege.
     13.   Pursuant to Federal Rule of Evidence (“Fed. R. Evid.”) 502, there is no

           waiver of privilege or work product protection in this matter or any other

           matter in any other jurisdiction for any document clawed-back under this

           clause, or for the subject matter of any such document, whether the

           privileged document was inadvertently provided following review or as part

           of a “Quick Peek” production. In the event that any party receives

           information produced in discovery from any other party that reasonably

           appears to be Inadvertently Produced Documents, the receiving party shall

           promptly notify the producing party in writing of the apparent inadvertent

           production.

C.   POST DISCOVERY PHASE

     1.    If any party or attorney wishes to file, or use as an exhibit or as testimonial

           evidence at a hearing or trial, any CONFIDENTIAL or HIGHLY

           CONFIDENTIAL-P material, such party must provide reasonable notice

           to the producing party of the intended use of such information, The parties

           shall then attempt to resolve the matter of continued confidentiality by either

           (a) removing the CONFIDENTIAL or HIGHLY CONFIDENTIAL-P

           marking, (b) creating a mutually acceptable redacted version that suffices

           for purposes of the case, or (c) conferring about methods to avoid or limit

           public disclosure of such information during testimony. If an amicable

           resolution proves unsuccessful, the parties may present the issue to the

           Court for resolution. The proponent of continued confidentiality will have

           the burden of persuasion that the document or material should be withheld
     from the public record in accordance with (a) Federal Rule of Civil

     Procedure 26, (b) the Local Rule Governing Civil Cases in the Western

     District of North Carolina 6.1, and (c) controlling precedent. See, e.g.,

     Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 8-9 (1986); Virginia

     Dept. of State Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004).

2.   Survival of Protective Order: Throughout and after the conclusion of this

     litigation, including any appeals, the restrictions on communication and

     disclosure provided for herein shall continue to be binding upon the parties

     and all other persons to whom CONFIDENTIAL and HIGHLY

     CONFIDENTIAL-P material has been communicated or disclosed

     pursuant to the provisions of this Order or any other order of the Court.

3.   Return or Destruction of Confidential Material Upon Termination of

     Litigation: Within sixty (60) days after the final termination of this action,

     each party, upon request of the other party, shall either return to the

     producing party, or destroy, all CONFIDENTIAL and HIGHLY

     CONFIDENTIAL-P material designated by any other party (including any

     such material disclosed to third persons), except for any attorneys’ work-

     product for the party returning the material, and shall provide confirmation

     in writing to opposing counsel if such materials are destroyed.

4.   Modification of this Order: Nothing in this Order shall prevent any other

     party from seeking amendments broadening or restricting the rights of

     access   to   or   the   use   of   CONFIDENTIAL          and/or   HIGHLY

     CONFIDENTIAL-P material or otherwise modifying this Order; and this
Order may be amended without leave of the Court by the agreement of the

undersigned attorneys for the parties in the form of a Stipulation that shall

be filed in this case.



                     Signed: February 24, 2020
                                          EXHIBIT A

                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION


 DORIS SHETLEY and DENNIS SHETLEY,

                 Plaintiffs,

 v.                                                  No. 1:19-CV-000279

 ETHICON, INC. and JOHNSON &
 JOHNSON

                 Defendants.



                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

         I have read and understand the Protective Order entered in Doris Shetley and Dennis

Shetley v. Ethicon, Inc. and Johnson & Johnson, Civil Action No. 1:19-cv-00279 (W.D.N.C.), and

I agree to be bound by its terms. Specifically, and without limitation upon such terms, I agree not

to use or disclose any Confidential Information made available to me other than in accordance

with this Protective Order.

         I hereby agree to submit to the jurisdiction of the United States District Court for the

Western District of North Carolina for enforcement of the undertaking I have made herein.



Dated:
                                                     Signed name



                                                     Printed name
